                        Case 1:18-cv-09352-AJN Document 37 Filed 06/27/19 Page 1 of
                                                     NEW YORK OFFICE
                                                                                    1
                                                                                 OTHER                          OFFICES
                                                                1 00 w¢ll street                        s ettle, Washington
                                                                e werstieth floor                       p ortland, Oregon
                                                                a ew York, new york 2 0005-3 708        w ¢shington„ d.c.
                                                                T EL   212 431 8700 Fnx 212 334 1278    B eijing, chin¢
                                                                                                        G SBLAW.COM




       A   P R O FESS I O N A L   SERVICE   C ORPOR AT I O N

                                                                                        Please reply to ALAN A. HEELER
                                                                                                   a heller@gsblaw.com
                                                                                                          T EL EXT 4526

                                                               June 27, 2019

 VIA ECF

 Hon. Alison J. Nathan, USDJ
 United States District Court
 Southern District of New York
 40 Foley Square,
 New York, NY 10007


              Re:        Blockchain Technologies Corporation v. RVH Inc. et al.,
                         Case 1:18-cv-09352(AJN~(SDNY)

 Deax Judge Nathan:

        This firm represents Defendants in the above-referenced matter. I write this letter with the
 consent ofPlaintiff's counsel Peter Ginsberg, Esq.

        In light of today's Order extending the discovery schedule in this matter through September 2019
(ECF 36), the parties respectfully request that the Court adjourn the June 28,2019 post discovery status
 conference to a date in October, 2019. Please note that when picking dates, I will not be available on
 October 1, 9, 15, 21 and 22(due to the Jewish holiday schedule).

             Thank you.




 AH/jsl

 cc:         Peter Ginsberg, Esq.
             By ECF




 GSB:10372550.1
